       Case 4:20-cv-05640-YGR Document 551-3 Filed 04/30/21 Page 1 of 5



 1                                  UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                          OAKLAND DIVISION
 4

 5    EPIC GAMES, INC.,                                  Case No. 4:20-CV-05640-YGR
 6                           Plaintiff, Counter-         DECLARATION OF DAVID HAMPTON IN
                             Defendant                   SUPPORT OF NON-PARTY MICROSOFT
 7                                                       CORPORATION’S ADMINISTRATIVE
                 v.                                      MOTION TO SEAL PORTIONS OF TRIAL
 8                                                       EXHIBITS
      APPLE, INC.,
 9
                             Defendant,
10                           Counterclaimant.
11

12    I, David Hampton, declare as follows:
13               1.   I am currently the Senior Director of Business Planning and Strategy for

14    Microsoft’s Gaming Division at Microsoft Corporation. The facts stated in this declaration are

15    based on my own personal knowledge and, if called as a witness, I could and would testify to

16    those facts.

17               2.   In my current role at Microsoft, I am responsible for strategy and mergers and

18    acquisitions for Microsoft’s gaming division, which includes Xbox, Xbox Game Pass, and Xbox

19    LIVE, among other things. I have been employed with Microsoft in business strategy or finance

20    related roles since January 2003. Based on my work experience, I am familiar with Microsoft’s

21    business strategies, sales data, and licensing practices as it relates to the Microsoft’s Gaming

22    Business. Microsoft keeps such information confidential to protect itself and its partners from

23    potential harm.

24               3.   I understand that Epic Games, Inc. intends to submit the document designated PX-

25    2477 that contains Microsoft confidential information as a trial exhibit in the above-captioned

26    legal case, and that Apple, Inc. also intends to a submit the same document designated DX-5523

27    as a trial exhibit. I also understand Microsoft is concurrently filing a motion to seal portions of

28    PX-2477, DX-5523, and other potential trial exhibits, and I make this declaration in support of

     DECLARATION OF DAVID HAMPTON                      -1-
     152347084
       Case 4:20-cv-05640-YGR Document 551-3 Filed 04/30/21 Page 2 of 5



 1    that motion. I further understand that Microsoft is filing a single highlighted and sealed copy of

 2    the potential trial exhibits as part of its motion to seal, attached hereto as Exhibit A. I have

 3    reviewed the documents designated PX-2477 and DX-5523 and explain below why the document

 4    reflects sensitive and highly confidential information that would cause serious harm to Microsoft

 5    if publicly released.

 6               4.   I have reviewed the documents designated PX-2477 and DX-5523, which are a

 7    May 2020 powerpoint presentation entitled “CY2019 Game Industry Profit” that was prepared by

 8    the Gaming Business Planning & Strategy Team. The document reflects information that was

 9    prepared for the purpose of internal discussion for Microsoft’s Gaming Business to help

10    determine Microsoft’s business strategy. As such, this presentation reflects Microsoft’s analysis

11    as to potential market opportunities, including analysis that was based on confidential financial

12    data described below. This type of analysis is sensitive to Microsoft, as it reveals Microsoft’s

13    analysis of potential market opportunities.

14               5.   This type of internal analysis with regards to business strategy is information that

15    Microsoft only shares internally on a need-to-know basis. In fact, this information is only shared

16    with senior leaders of Microsoft’s Gaming Business, and select portions are shared with

17    Microsoft’s Senior Leadership Team (e.g., CEO, CFO) and Board of Directors. The information

18    in the document is based on Microsoft’s gaming revenue, profit and loss, and margins

19    information and publicly available data such as Securities & Exchange Commission filings from

20    gaming industry competitors. Although the competitor information contained in the document is

21    publicly available, Microsoft’s analysis of that data reflects significant time, energy, and

22    resources that Microsoft expended to identify potential market opportunities. Such information is

23    extremely valuable to Microsoft’s competitors because it provides an industry-wide analysis of

24    areas of growth and decline on a platform basis and segment basis.

25               6.   Microsoft treats its gaming revenue, profit and loss, and margins figures

26    sensitively. The most sensitive of that information in the highlighted portions of the documents

27    designated PX-2477 and DX-5523 primarily reflect two types of data: (1) Microsoft’s non-public

28    revenue, profit and loss, and margin information for its Gaming Business; or (2) gaming industry

     DECLARATION OF DAVID HAMPTON                       -2-
     152347084
       Case 4:20-cv-05640-YGR Document 551-3 Filed 04/30/21 Page 3 of 5



 1    aggregate revenue, profit and loss, and margin information that includes Microsoft’s non-public

 2    information. Disclosure of the highlighted information will allow Microsoft’s competitors to

 3    know or deduce Microsoft’s non-public revenue, profit and loss, and margin information for its

 4    Gaming Business. These calculations and figures reflect Microsoft’s business strategy regarding

 5    potential market opportunities, that if revealed would undermine Microsoft’s competitive

 6    advantage.

 7                  a. The highlighted portions of pages 3, 13-14, 16-17, 27, 31-32, 37, 39, 50-52

 8                      reflect Microsoft’s non-public revenue, profit and loss, and/or margin

 9                      information by gaming market segment (e.g., console vs. PC). Disclosure of

10                      the highlighted information at the above-mentioned pages will allow

11                      Microsoft’s competitors to price their competing products in such a way to

12                      undercut Microsoft’s sales and existing market share.

13                  b. The highlighted portions of page 23, 25-26, 50-51, 58-60, and 65 also reflect

14                      Microsoft’s non-public revenue, profit and loss, and/or margin information for

15                      Microsoft’s software & services and overall gaming businesses. Microsoft’s

16                      revenue, profit and loss, and/or margin information is visually presented

17                      alongside its competitors’ respective information in a manner that would reveal

18                      Microsoft’s non-public information if Microsoft’s information only was

19                      redacted. Disclosure of the highlighted information at the above-mentioned

20                      pages will allow Microsoft’s competitors to estimate with reasonable accuracy

21                      Microsoft’s revenue, profit and loss, and/or margin and price their competing

22                      products in such a way to undercut Microsoft’s sales and existing market share.

23                  c. The highlighted portions of pages 3, 6-9, 10-11, 13-14, 16-17, 19-21, 31-32,

24                      and 52-55, 57 reflect Microsoft’s non-public revenue, profit and loss, and/or

25                      margin information presented alongside Microsoft’s competitor information by

26                      competitor and in the aggregate. If the highlighted information were publicly

27                      disclosed, Microsoft’s competitors could reverse engineer or deduce

28                      Microsoft’s revenue, profit and loss, and/or margin information related to

     DECLARATION OF DAVID HAMPTON                    -3-
     152347084
       Case 4:20-cv-05640-YGR Document 551-3 Filed 04/30/21 Page 4 of 5



 1                          Microsoft’s Gaming Business using the aggregate and competitor information.

 2                          Microsoft’s competitors would use that information to price their competing

 3                          products in such a way to undercut Microsoft’s sales and existing market share.

 4               7.     The highlighted portions on pages 37, 40 and 41 reflect Microsoft’s methodology

 5    for calculating revenue for its own and competing platforms. Because those methodologies rely

 6    on using Microsoft’s actual revenue and profits as calculation assumptions, a competitor could

 7    use the disclosed revenue and profits or other publicly known figures to deduce Microsoft’s

 8    confidential gaming revenue, profit and loss, and/or margins figures on page 37 and elsewhere in

 9    the document. If disclosed, these figures would reveal both Microsoft’s underlying confidential

10    revenue and sales, as well as Microsoft’s confidential business strategy regarding potential market

11    opportunities, which would undermine Microsoft’s competitive advantage.

12               Executed this 30th day of April 2021 in Seattle, Washington.

13
                                                      /s/ David Hampton
14                                                    David Hampton
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF DAVID HAMPTON                       -4-
     152347084
       Case 4:20-cv-05640-YGR Document 551-3 Filed 04/30/21 Page 5 of 5



 1                                              ATTESTATION
 2
                 I, David P. Chiappetta, am the ECF user whose ID and password are being used to file the
 3
      above Declaration. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that David
 4
      Hampton has concurred in the aforementioned filing.
 5

 6                                                            /s/ David P. Chiappetta
 7                                                            David P. Chiappetta

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF DAVID HAMPTON                       -5-
     152347084
